DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of device embodiment 1 as shown in fig. 2B (claims 1-11 readable thereon) in the reply filed on 9/16/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US PGPub 2020/0098747; hereinafter “Tamura”).
Re claim 1: Tamura teaches (e.g. figs. 1-3, and 5) a diode, comprising: a semiconductor body (10) having a first main surface (12) and a second main surface (14) opposite to the first main surface (12); an anode region (24 within region 70 and 80; hereinafter “AR”) and a cathode region (28, 30, 82; hereinafter “CR”), wherein the anode region (AR) is arranged between the first main surface (12) and the cathode region (CR); an anode pad area (58 within 70 and 80; hereinafter “APA”) electrically connected to the anode region (AR); and a plurality of trenches (50 within 70 and 80; hereinafter “PT”) extending into the semiconductor body (10) from the first main surface (12), wherein a first group (50 within 80; hereinafter “1G”) of the plurality of trenches (PT) includes a first trench electrode (electrodes of 1G; hereinafter “1TE”) and a second group (50 within 70; hereinafter “2G”) of the plurality of trenches (PT) includes a second trench electrode (electrodes of 2G; hereinafter “2TE”), wherein the first trench electrode (1TE) is electrically coupled to the anode pad area (APA) via an anode wiring line (90) and the second trench electrode (2TE).
Re claim 2: Tamura teaches the diode of claim 1, wherein the anode wiring line (90) and the anode pad area (APA) are separate parts (90 and APA are separate parts) of a patterned wiring layer.
Re claim 3: Tamura teaches the diode of claim 1, wherein a ratio between a number of trenches (50) in the first group (1G) and a number of trenches in the second group (2G) ranges from 100 to 100,000 (fig. 5 shows the relatively small number of trenches in G2 is very small relative to the number of trenches in G1).
Re claim 4: Tamura teaches the diode of claim 1, wherein the anode wiring line (90) laterally surrounds at least a quarter of a circumference of the anode pad area (APA).
Re claim 5: Tamura teaches the diode of claim 1, wherein the second trench electrodes (2TE) are connected in parallel between the anode wiring line (58) and the anode pad area (APA), and wherein a total resistance of the second group (2G) of trench electrodes connected in parallel multiplied by the total capacitance of the first group of trench electrodes is in a range between 100 Ohm x nF and 100 Ohm x pF (MPEP 2112.01(i) recites that if the prior art is substantially identical in structure claimed, claimed properties would be presumed to be present).
Re claim 6: Tamura teaches the diode of claim 1, wherein a conductance per unit length of the second trench electrode (2TE) along a longitudinal direction of the plurality of trenches (PT) is smaller than a conductance per unit length of the first trench electrode (1TE) along the longitudinal direction of the plurality of trenches (MPEP 2112.01(i) recites that if the prior art is substantially identical in structure claimed, claimed properties would be presumed to be present).
Re claim 7: Tamura teaches a semiconductor device, comprising: the diode of claim 1; and a reverse conducting insulated gate bipolar transistor (60), RC-IGBT, wherein the diode (80) and the RC-IGBT (60) are electrically connected in parallel.
Re claim 8: Tamura teaches the semiconductor device of claim 7, wherein the anode pad area (APA) of the diode (80) and a source contact area (22, 58) of the RC-IGBT (60) merge with one another.
Re claim 9: Tamura teaches (e.g. figs. 1-3, and 5) a diode, comprising: a semiconductor body (10) having a first main surface (12) and a second main surface (14) opposite to the first main surface (12); an anode region (24 within region 70 and 80; hereinafter “AR”) and a cathode region (28, 30, 82; hereinafter “CR”), wherein the anode region (AR) is arranged between the first main surface (12) and the cathode region (CR); an anode pad area (58 within 70 and 80; hereinafter “APA”) electrically connected to the anode region (AR); and a plurality of trenches (50 within 70 and 80; hereinafter “PT”) extending into the semiconductor body (10) from the first main surface (12), wherein a first group (50 within 80; hereinafter “1G”) of the plurality of trenches (PT) includes a first trench electrode (electrodes of 1G; hereinafter “1TE”), wherein the first trench electrode (1TE) is subdivided into at least a first part (top half of 1TE as shown in fig. 5; hereinafter “1P”) and a second part (bottom half of 1TE as shown in fig. 5; hereinafter “2P”), wherein a conductance per unit length of the first part (1P) along a longitudinal direction of the first trench electrode (1TE) is by at least a factor of 1000 smaller (MPEP 2112.01(i) recites that if the prior art is substantially identical in structure claimed, claimed properties would be presumed to be present) than a conductance per unit length of the second part (2P) along the longitudinal direction of the first trench electrode (1TE), wherein the second part (2P) is electrically coupled to the anode pad area (APA) via the first part (1P).
Re claim 1: a second group (50 within 70; hereinafter “2G”) of the plurality of trenches (PT) includes a second trench electrode (electrodes of 2G; hereinafter “2TE”), wherein the first trench electrode (1TE) is electrically coupled to the anode pad area (APA) via an anode wiring line (90) and the second trench electrode (2TE).
Re claim 10: Tamura teaches a semiconductor device, comprising: the diode of claim 9; and a reverse conducting insulated gate bipolar transistor (60), RC-IGBT, wherein the diode (80) and the RC-IGBT (60) are electrically connected in parallel.
Re claim 11: Tamura teaches the semiconductor device of claim 10, wherein the anode pad area (APA) of the diode (80) and a source contact area (22, 58) of the RC-IGBT (60) merge with one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822